Citation Nr: 1027876	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  05-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 
1946.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2004 rating decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  The case was 
remanded by the Board in November 2007 and is now ready for 
appellate review of the claim remaining on appeal.  A claim 
previously on appeal, entitlement to service connection for 
bilateral hearing loss, was granted by a May 2010 rating 
decision.  

In September 2007, the Veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 
2002).  During this hearing, the undersigned Veterans Law Judge 
was located in Washington, D.C., and the Veteran was located at 
the RO. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus was not described at the 2007 hearing or at the December 
2009 VA examination.  

CONCLUSION OF LAW

Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA's duty to notify and assist is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2006).  These notice requirements were 
addressed in November 2003 correspondence.  Although the Veteran 
was not advised of how a disability rating and an effective date 
for any award of benefits are made, since the claim is being 
denied, this omission is harmless.  As to the duty to assist, all 
available relevant records have been associated with the claims 
file and the Veteran was examined in connection with his claim.  

II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

When a wartime Veteran alleges he suffers disability due to an 
injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the Veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 
U.S.C.A. § 1154(b), however, applies only as to whether an injury 
or disease was incurred or aggravated at that time, i.e., in 
service.  It does not apply to the questions of whether there is 
a current disability or a nexus connecting any current disability 
to service.  See Collette, Gregory, supra. The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a Veteran 
submit medical evidence of a causal relationship between his 
current condition and his military service.  Wade v. West, 11 
Vet. App. 302 (1999).

The Veteran's service treatment reports have been destroyed by 
fire.  Under such circumstances, the Court has held that there is 
a heightened obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the doubt 
rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The DD Form 214 reflects service in the Asia Pacific Theater of 
Operations during World War II.  In sworn testimony to the 
undersigned at the September 2007 hearing, the Veteran indicated 
that he did not experience any ringing in his ears after an 
artillery barrage, and that it started sometime later.  (He did 
not indicate when that occurred with any precision.)  He did not 
indicate at the hearing he was currently experiencing tinnitus, 
and at the examination conducted for VA purposes in December 
2009, it was recorded that tinnitus was not present and there was 
no current complaint of tinnitus.  

Absent current complaints of tinnitus traceable to service, a 
basis upon which to establish service connection for that 
disability has not been presented, and the appeal is denied.  

ORDER

Entitlement to service connection for tinnitus is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


